DECISION AND ORDER
This cause came on to and was heard in the Appellate Division for the Western District sitting in Springfield upon report from the Northampton Division of the District Court Department and it was found and decided that there was prejudicial error.
It is hereby ordered:
That the Clerk of the Northampton Division of the District Court Department make the following entry in said case on the docket of said Court, namely:
Petition for commitment to be dismissed.
Opinion filed herewith.
Allan McGuatie, Justice
Mel L. Greenberg, Justice
Robert E. Fein, Clerk
OPINION
McGuane, J.
This matter is before the Appellate Division on a single issue:
“Is the Respondent, who is the subject of a Civil Commitment Petition pursuant to Mass. Gen. Laws Chap. 123, sections 7 and 8, entitled to have said Petition dismissed if the Court does not commence a hearing within fourteen (14) days after the filing of said Petition in the absence of a request for a delay made by either the Respondent or his counsel?”
The report states and all parties agreed that on August 19,1981, Dr. Mir Hashimi filed a petition in the Northampton Division of the District Court Department to civilly commit Bruce Kalil pursuant to Mass. Gen. Laws, c. 123, sections 7 and 8. A hearing was scheduled for September 3, 1981, fifteen days from the filing of the petition. Neither Mr. Kalil nor his counsel requested a continuance.
On September 3, 1981 an oral motion to dismiss was denied without prejudice and the hearing was continued by the court over objection of Mr. Kalil for one week. On September -10, 1981 a written motion to dismiss was filed on the grounds the court was “without prejudice” since more than fourteen days had elapsed since the filing of the petition. That motion was denied and basically is the issue in this appeal. A hearing was held on September 10, 1982 and the respondent committed.
The statutory language that gives rise to the respondent’s appeal is found in the last sentence of Gen. Law. c. 123, section 7(c) which reads:
“The hearing shall commence within fourteen days of the filing of the petition unless a delay is requested by the person or his counsel”.
The respondent’s position is that the use of the word “shall” in said statute is mandatory and not directory.
The petitioner’s position is that the above-quoted section reposes in the trial court discretionary power to commence the hearing beyond the fourteen (14) day period so long as this discretion is not abused.
The issue presented on appeal is whether the employment of the word “shall” as used in G.L. c. 123, section 7 *628(c) is mandatory or discretionary.
At the outset it should be noted that “persons held in hospitals involuntarily pending a hearing suffer a significant loss of liberty, and the Court should make every effort to schedule a speedy hearing”. Civil Commitment Standards of the District Court Department of the Trial Court. Commentary Standard 1:07.
The involuntary detention of persons in mental institutions involves serious coristitutional questions and constitutes a “massive curtailment of liberty”. Humphrey vs. Cady 405 U.S. 504 509 (1972). It therefore follows that serious procedural due process requirements attach to commitment proceedings.
The Massachusetts Legislature has responded to this requirement by enacting the present section 7 (c) of G.L. c. 123, effective July 1, 1978. (St. 1978, c. 367, sec. 71C). The former law required notice of a petition for commitment to the involved individual and his nearest relative or guardian. The person involved then had a right to request a hearing by filing within fourteen days of such notice. Under the version enacted in 1978 the burden was placed on the Commonwealth to not only file the petition but the burden of going forward on the petition. The court is required to hold the hearing within fourteen days of the filing of the petition. Since the person can be held or detained in a facility pending the commitment hearing the person involved should be entitled to a prompt and timely hearing.
We must now answer the specific question of whether the statutory language is mandatory or directory.
The language in M.G.L. c. 123, section 7 (c) is plain and unambiguous.
In the case of Globe Newspaper Company vs. Superior Court, 1980 Mass. Adv. Sheets 485, 501 the Court stated “the word ‘shall’ as used in statutes — is not of inflexible signification and not infrequently is construed as permissive or directory in order to effectuate a legislative purpose”. Swift vs. Registrars of Voters of Quincy, 281 Mass. 271, 276 (1932) see Myers vs. Commonwealth, 363 Mass. 843, 846 (1973); the word “shall” — is commonly a word of imperative obligation — Johnson vs. District Attorney for the Northern District, 342 Mass. 212, 215. “The general rule whereby directions to public officers for the protection of public or private rights are mandatory may be applied in like manner to directions to Courts.” C. Sands, Sutherland Statutory Construction, sec. 57.16 at 439 (4th ed. 1973). Thus, the mandatory construction appears preferable. Treating the statute as directory would frustrate its purpose — .”
For the above reasons we feel that the word “shall’ as used in M.G.L. c. 123, section 7 (c) is mandatory. Further, this interpretation will further the constitutional due process rights of any person who might have his liberty restricted by way of commitment to a facility.
Prejudicial error having been found; the decision of the District Court in committing the respondent is reversed and the petition for commitment is ordered to be dismissed.
. Allan McGuane, Justice
Mel L. Greenberg, Justice
This certifies that this is the OPINION of the Appellate Division in this cause.
Robert E. Fein, Clerk